Citation Nr: 1752551	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-06 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an effective date earlier than December 19, 2007, for the grant of service connection for lumbar spine degenerative disc disease (DDD) and intervertebral disc syndrome (IVDS) status-post fusion (lumbar spine disability).

2. Entitlement to an effective date earlier than December 19, 2007, for the grant of service connection for sciatic nerve involvement in IVDS, right lower extremity associated with lumbar spine DDD and IVDS (right lower extremity radiculopathy).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1982 to January 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for a lumbar spine disability and assigned a 20 percent disability rating, effective December 19, 2007 date of claim.  The rating decision also granted service connection for right lower extremity radiculopathy and assigned a 10 percent disability rating, effective December 19, 2007.  The Veteran timely appealed the assigned effective dates.

In his substantive appeal (via VA Form 9), the Veteran requested a Board hearing and was subsequently scheduled to testify in April 2017.  However, according to the Veterans Appeals Control and Locator System (VACOLS), the hearing was cancelled by the Veteran.  As the Veteran has not requested that the hearing be rescheduled, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing). 


FINDINGS OF FACT

1. In March 2004, the RO denied service connection for back injury.  Although the Veteran timely appealed and the RO issued a statement of the case (SOC), the Veteran neither perfected his appeal nor submitted new and material evidence prior to the appellate decision.
 
2. A December 2011 rating decision awarded service connection for lumbar spine DDD and IVDS status-post fusion, and sciatic nerve involvement in IVDS, right lower extremity associated with lumbar spine DDD and IVDS, effective the December 19, 2007 date of claim.

3. The evidence reflects that the Veteran filed an application to reopen his previously denied claim for service connection for a back disability on December 19, 2007, and there is no document in the claims file prior to that date and after March 2004 from which an unadjudicated claim can be inferred.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an effective date prior to December 19, 2007 for the award of service connection for lumbar spine DDD and IVDS status-post fusion, and sciatic nerve involvement in IVDS have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155 (as in effect prior to March 24, 2015), 3.400 (2017).

2. The criteria for entitlement to an effective date prior to December 19, 2007 for the award of service connection for sciatic nerve involvement in IVDS, right lower extremity associated with lumbar spine  DDD and IVDS have not been met.  38 U.S.C. §§ 5107, 5110; 38 C.F.R. §§ 3.102, 3.155, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

As noted above, the claims for an earlier effective date arise from the Veteran's disagreement with the grants of service connection for lumbar spine and right lower extremity radiculopathy disabilities.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claims have been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Moreover, neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Earlier Effective Date

Entitlement to service connection for lumbar spine and right lower extremity radiculopathy disabilities were granted in a December 2011 RO rating decision, each effective December 19, 2007 date of claim.  The Veteran generally contends that earlier effective dates are warranted because the March 2004 rating decision that denied service connection for a back injury was in error.  See December 2011 Notice of Disagreement (NOD).

The Veteran previously filed a claim for service connection for a back injury that was denied in a March 2004 rating decision.  Although the Veteran timely appealed and the RO issued a September 2005 SOC, the Veteran did not perfect his appeal of this rating decision and was notified of such in a December 2005 letter.  Moreover, new and material was not received prior to the appellate decision pursuant to 38 C.F.R. § 3.156(b).  Thus, an appeal of the March 2004 rating decision was not perfected and became final.  38 U.S.C. 7105 (2012); 38 C.F.R. § 20.302 (2017).

The Veteran submitted an application to reopen the previously denied claim for service connection for a back injury on December 19, 2007.  The RO originally denied the claim in a July 2008 rating decision.  In August 2008, the Veteran filed a NOD with the denial.  Then, the RO granted service connection for a lower back disability and right lower extremity radiculopathy disability in a December 2011 rating decision, each effective December 19, 2007 date of claim.  That same month, the Veteran timely filed a NOD and, after the RO issued a SOC, perfected his appeal.  Thus, the Veteran has timely filed and perfected an appeal from the assignment of the effective date assigned in connection with the grant of service connection, and the issue of entitlement to an effective date prior to December 19, 2007 for the grant of service connection for lumbar spine disability and right lower extremity radiculopathy is properly before the Board.  Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006) (VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed VA decision).

Unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted.  38 U.S.C. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following separation from service if the claim for compensation was received within one year of separation.  38 U.S.C. § 5110(b)(1).  If a previously denied claim is later reopened and granted based on the submission of new and material evidence, the effective date of benefits will ordinarily be the date that the claimant filed the application to reopen or the date entitlement arose, whichever is later. 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(q)(2).

Initially, the Board notes that the Veteran did not file a claim for compensation within a year of separation from service.  Moreover, the Veteran did not perfect his appeal from the denial of service connection in March 2004 that was continued in the September 2005 SOC and the decision therefore became final.  In addition, there is no document between September 2005 and the December 19, 2007 application to reopen that can be construed as an informal claim for service connection for a back disability or right lower extremity radiculopathy due to back disability.  38 C.F.R. § 3.155(a) (as in effect prior to March 24, 2015) (defining an informal claim as "[a]ny communication or action, indicating an intention to apply for one or more benefits.... Such informal claim must identify the benefit sought"); Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009) (the essential elements of a claim are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing").  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999) (noting that even an informal claim must be in writing).

As there are no unadjudicated formal or informal applications for service connection for lumbar spine disability or right lower extremity radiculopathy prior to the Veteran submitting an application to reopen his claim for service connection for a back injury on December 19, 2007, VA is precluded under the applicable statutes and regulations from granting effective dates prior to this date for service connection for lumbar spine disability and right lower extremity radiculopathy.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed.Cir.2005) ("[A]bsent a showing of [clear and unmistakable error, a veteran] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").  The Veteran has not made a specific allegation of CUE in the March 2004 rating decision (as opposed to a general allegation that it was wrongly decided) and such issue is therefore not before the Board.  See Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (en banc) (assertion of CUE in an RO decision must first be presented to and decided by  the RO before the Board has jurisdiction to decide the matter).

For the foregoing reasons, the preponderance of the evidence is against the claims for earlier effective dates for the grant of service connection for lumbar spine disability and right lower extremity radiculopathy.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to an effective date earlier than December 19, 2007, for the grant of service connection for lumbar spine DDD and IVDS status-post fusion, is denied.

Entitlement to an effective date earlier than December 19, 2007, for the grant of service connection for sciatic nerve involvement in IVDS, right lower extremity associated with lumbar spine DDD and IVDS, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


